May I first take this
opportunity to congratulate the President on his
election to lead the work of the General Assembly. Let
me also reassure him of Tonga’s support and full
confidence that the sixtieth session of the General
Assembly will be fruitful and successful under his very
able leadership.
I would also like to give due recognition to the
sterling work of his predecessor, Mr. Jean Ping,
Minister for Foreign Affairs and Cooperation of
Gabon, during the fifty-ninth session of the General
Assembly.
I also join others in commending Secretary-
General Kofi Anan for his leadership of our
Organization.
As we celebrate the sixtieth anniversary of our
Organization, we can pause and reflect on where we
are, and on the basis of our experience in the past and
the opportunities available for us in the future. We can
chart a roadmap that will ensure that we, the Member
States, deliver on our commitments to the purposes and
principles of the Charter and international law, which
are indispensable foundations of a more peaceful,
prosperous and just world. Tonga shares the concerns
voiced by several other delegations that business
cannot proceed as usual, as this will continue to affect
the role and relevancy of our Organization and the
important place of multilateralism in accomplishing its
aims.
The Secretary-General’s High-level Panel on
Threats, Challenges and Change delivered the
landmark report expected of it. The Panel’s far-
reaching findings and recommendations laid a firm
foundation for what our Foreign Minister described last
year as “constructive engagement”. Tonga remains
optimistic that the level and intensity of engagement
among Member States can still produce a lasting
legacy of improvement and the necessary changes for
our Organization and its important work.
Last Friday, at the conclusion of the historic
High-level Plenary Meeting, heads of State and
Government adopted the outcome document, which
provides multilateral solutions to the problems in
development, peace and collective security, human
rights, the rule of law and the strengthening of the
United Nations. The baton has now been passed on to
us to begin the implementation phase of the summit’s
outcome, and we need to rise to the challenge to make
good on our promises.
The development agenda remains the first priority
for small island developing countries, including Tonga.
Over three decades, we have accumulated experience
in national and integrated regional development
planning and have, therefore, fully embraced our
primary responsibility for our own development. The
achievement of the Millennium Development Goals
has been incorporated into our wider development
efforts.
The financing of these development programmes,
however, continues to depend on bilateral and
multilateral official development assistance (ODA), as
well as on concessionary loans from regional and
global financial institutions.
In this regard, we welcome the proposed
increased resources that will become available as a
result of the establishment of timetables by many
developed countries to achieve the target of 0.7 per
cent of gross national product (GNP) for ODA by
2015. We congratulate those countries that have
already fulfilled their commitment in meeting the
required target. The recent efforts and initiatives to
enhance the quality of aid and to increase its impact,
including the Paris Declaration on Aid Effectiveness,
are also welcome steps.
ODA, while necessary, will be insufficient on its
own and would have to be complemented by active
promotion of foreign direct investment, improving
trade access and effective development partnerships.
The outcome document emphasizes that one of
the critical challenges to economic growth is to ensure
that the necessary internal conditions are put in place
for mobilizing domestic savings. Tonga embarked on a
public sector and economic reform programme in 2002.
To date, several important pieces of legislation have
been enacted through the Legislative Assembly,
including the Public Finance Act of 2002, to modernize
the way the Government manages its finances and to
provide for more transparency; the Public Service Act
of 2002, to modernize employment and remuneration
methods; and the Public Enterprise Act of 2002 to
provide for increased accountability by public
enterprises. A programme of reform of Tonga’s system
29

of taxation is also under way to bring it into conformity
with international norms and bilateral and multilateral
obligations.
Tonga welcomes the recognition in the outcome
document of the special needs and vulnerabilities of
small island developing States and the commitment to
address those needs and vulnerabilities through full and
effective implementation of the Mauritius Strategy
adopted by the International Meeting to Review the
Implementation of the Programme of Action for the
Sustainable Development of Small Island Developing
States and the Barbados Programme of Action for the
Sustainable Development of Small Island Developing
States.
Energy continues to play a crucial role in Tonga’s
sustainable development strategies, and maintaining a
fine balance between energy, the environment and the
economy is a national priority. Tonga’s increasing
reliance on imported petroleum products to satisfy its
energy needs means that it is particularly vulnerable to
external events that affect the price and availability of
petroleum products. In this regard, Tonga reiterates its
concern over the continuing escalation of the price of
oil and its negative impact on its economy. Concerted
efforts will have to focus on research and development
for alternative sources of energy.
Tonga recognizes the need to promote gender
equality with the implementation of its National Policy
on Gender and Development, which was approved in
2001.
Remittances are a welcome source of foreign
exchange, and Tonga is recorded as one the countries
most dependent on them as they amount to 39 per cent
of gross domestic product. We therefore acknowledge
the important nexus between international migration
and development and the need to deal with the
challenges and opportunities that migration presents to
countries of origin, destination and transit. We also
look forward to the General Assembly’s high-level
dialogue on international migration and development,
to be held in 2006.
We join with others who have voiced their regret
at the failure of the 2005 Nuclear Non-Proliferation
Treaty Review Conference and reiterate the importance
of implementing the three pillars of the Treaty.
Tonga supports the call to establish the mandate,
modalities, functions, size, composition membership,
working methods and procedures of the new Human
Rights Council as soon as possible during the current
session of the General Assembly.
We fully recognize that post-conflict peacebuilding
is vital to achieving sustainable peace and support the
establishment of a Peacebuilding Commission by the
end of 2005.
We strongly condemn terrorism in all its forms
and manifestations, committed by whomever, wherever
and for whatever purpose, as it constitutes one of the
most serious threats to international peace and security.
We also look forward to the successful conclusion of
the comprehensive convention on international
terrorism during the present session of the Assembly.
Tonga continues to support the work of the Counter-
Terrorism Committee and has progressed well in
drafting domestic legislation to put into effect all of the
12 counter-terrorism conventions to which we have
acceded.
We applaud the efforts and proposals for a
comprehensive package of reforms to revitalize the
General Assembly and to strengthen the Economic and
Social Council, to enable them to fulfil their mandates
as envisaged in the Charter. We also support the
ongoing work of the Secretary-General to improve the
efficiency and effectiveness of the Secretariat.
Perhaps one of the more intense engagements
among our membership involves the reform of the
Security Council. Tonga maintains its support for
Japan’s proper and permanent place on any enhanced
Council. The emergence, in particular, of prospective
permanent members and novel ideas on criteria has
made this issue more deserving of further patience,
poise and pragmatism. However, momentum and
advances on readily agreeable aspects of our reform
agenda should proceed to fruition.
The ever-changing landscape of the Middle East
continues to present hopeful signs suggesting that an
enduring peace is possible. Genuine gestures, like that
involving Gaza, by Israel and the Palestinian Authority,
offer a platform upon which mutual borders might be
secured and upon which statehood might flourish.
Regional organizations play an important role in
supporting and complementing the interests of member
countries in various fields, and Tonga acknowledges
the role of the Pacific Island Forum in that regard. At a
regional level, Tonga is fully committed to its
30

obligations in ensuring peace in the region and
continues to support the Regional Assistance Mission
to the Solomon Islands with the third deployment by
the Tonga Defence Services currently in operation in
the Solomon Islands. The Pacific Plan, which was
articulated by our Pacific Forum leaders for the
realization of their vision through deeper and stronger
regional cooperation and integration in the areas of
economic growth, social development, security and
environmental protection, will be tabled for
consideration by the leaders in October of this year.
Tonga, therefore, welcomes the call for support of a
stronger relationship between the United Nations and
regional organizations.
The Kingdom continues to observe a “one-China”
policy that recognizes Taiwan as an integral and
inalienable part of China. An essential component of
that policy properly acknowledges that common and
mutual issues are ideally left to an across-the-Strait
framework dialogue, as opposed to any multilateral
formula, however well conceived.
Tonga continues to develop and strengthen its
“Look East” policy, in particular with China. Earlier
this year, the Kingdom established a diplomatic
presence in Beijing to give strong voice to its interests
and impetus to its exploration and pursuit of mutually
relevant and beneficial ventures, including tourism,
trade, aviation and security.
The world is watching us. Let us not renege on
our commitments but push forward on the reforms that
are essential to ensuring that multilateralism remains
the most efficient and effective way to address global
problems and issues.